In an action, inter alia, to recover damages for personal injuries, the corporate defendant, Geordane’s Food World, Ltd., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Cow-hey, J.), entered May 15, 1996, as denied its motion to vacate a judgment entered upon its default in responding to a motion to strike its answer pursuant to CPLR 3124 and 3126.
Ordered that the order is affirmed insofar as appealed from, with costs.
*667The court properly declined to relieve the appellant from a judgment of default entered against it, where the appellant had engaged in a pattern of inexcusable neglect and chronic law office failure (see, e.g., General Elec. Capital Auto Lease v Terzi, 232 AD2d 449; Fennell v Mason, 204 AD2d 599; Morris v Metropolitan Transp. Auth., 191 AD2d 682; Forum Ins. Co. v Judd, 191 AD2d 230; Eveready Ins. Co. v Devissiere, 134 AD2d 323; Frascatore v Mione, 97 AD2d 809, 810).
The appellant’s remaining contention is academic in light of this determination. Miller, J. P., Ritter, Santucci and Florio, JJ., concur.